348 S.W.3d 115 (2011)
John KATES and Barbara Kates, Respondents,
v.
UNIVERSAL UNDERWRITERS INSURANCE COMPANY, et al., Appellant.
No. WD 72803.
Missouri Court of Appeals, Western District.
September 13, 2011.
Brian E. McGovern, for Appellant.
Tim E. Dollar, for Respondents.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Universal Underwriters Insurance Company ("Universal") appeals from a judgment entered in the Circuit Court of Jackson County awarding John and Barbara Kates $322,652.00 in an equitable garnishment action they had filed against Universal. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for *116 our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).